J-S08009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

MICHAEL PARKER

                            Appellant                     No. 307 WDA 2016


        Appeal from the Judgment of Sentence dated January 14, 2016
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0013119-2014

BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY SOLANO, J.:                                   FILED MAY 09, 2017

        Appellant, Michael Parker, appeals from the judgment of sentence

imposed after the trial court convicted him of possession with intent to

deliver   a   controlled    substance     (“PWID”),   possession   of   a   controlled

substance, and illegal possession of a firearm.1 We affirm.

        The trial court recited the factual findings which informed its

disposition as follows:2

        On August 22, 2014, officer[s] from the City of Pittsburgh
        Bureau of Police, including members of the SWAT team, went to
        an apartment building located at 1604 Sandusky Court,
        Apartment 279, in the City of Pittsburgh to serve a search
        warrant. As the officers neared the main door of the apartment
        building, an audible warning was issued to the residents of the
____________________________________________
1
    35 P.S. § 780-113(a)(30) and (16), and 18 Pa.C.S. § 6105(c) respectively.
2
  The trial court described its factual recitation as “the credible facts relevant
to this appeal.” Trial Court Opinion, 6/22/16, at 1.
J-S08009-17


     apartment, via a microphone, that officers were about to serve
     the search warrant. Officers continued up the stairs of the
     apartment building toward apartment 279. When they arrived at
     the door to Apartment 279, they again informed the occupants
     that they had a search warrant.              After making this
     announcement three times without a response, officers were
     given authority to manually breach the door. Immediately after
     the officers breached the door, the door swung back at the
     officers. One officer was face to face with [Appellant] and he
     immediately identified [Appellant] as being the person behind
     the door attempting to push the door closed. Despite the
     officer’s best effort to push the door open, [Appellant] was able
     to get the door closed and locked. [Appellant] then tried to
     barricade the door closed by moving a couch and other furniture
     behind the door.

           While SWAT officers were attempting to gain entry to the
     apartment, Officer Sovko, who was outside and securing the
     front door of the apartment building, observed a number of
     items being thrown from the window of Apartment 279. Among
     the items that were being discarded were four baggies of
     cocaine. All four baggies were recovered and the aggregate
     weight of the cocaine seized in this case was 101.632 grams.

           Officer Friburger ha[d] set up a surveillance point behind a
     tree on a hillside near the apartment. He had clear vision into
     Apartment 279. He observed [Appellant] and others within a
     room in the rear of Apartment 279. While officers were trying to
     gain entry into Apartment 279, Officer Friburger observed
     [Appellant] remove something black from his waistband.
     [Appellant] took a defensive shooting position from behind a
     corner of a wall and pointed what Officer Friburger believed to be
     a handgun at the front door of Apartment 279 where members
     of the SWAT team were attempting to gain entry. Eventually,
     police negotiators diffused the situation and all of the occupants,
     including [Appellant], raised their hands while in the rear room.
     Officer Friburger radioed the other officers that it was safe to
     force entry into the apartment. Officers forced entry into the
     apartment with a ram and took the residents into custody.
     [Appellant] was among them.

          A search of the residence yielded a Glock 9 millimeter
     handgun recovered from a bedroom drawer. Also recovered
     were nine millimeter ammunition as well as other caliber

                                    -2-
J-S08009-17


       ammunition, a stun gun, digital scales and sandwich baggies.
       Court papers for [Appellant] were found in Apartment 279. No
       drug use paraphernalia was recovered. After [Appellant] was
       taken into custody, two cell phones were recovered from him as
       well as $950 in cash and a small amount of marijuana. After his
       arrest, [Appellant] admitted to the police officers that [the]
       firearm recovered in the house belonged to his brother and he
       knew it was in the residence.

             An analysis of the cell phones seized in this case disclosed
       that [Appellant] and his brother had been communicating on
       August 19, 2014. The text messages indicated that [Appellant]
       and his brother were discussing drug prices and quantities using
       street slang to describe the cocaine and prices.

              The Commonwealth presented an expert witness to
       present an opinion as to whether the cocaine recovered in this
       case was possessed with the intent to distribute it. The expert
       testified that he considered 101.632 grams of cocaine to be
       substantial. Based on this quantity, the existence of a firearm,
       digital scales, plastic baggies, the cash recovered from
       [Appellant], the lack of use paraphernalia and the contents of
       the text messages describing amount and prices of cocaine, the
       expert opined that the cocaine was possessed with the intent to
       distribute it. The Court found that testimony credible.

Trial Court Opinion, 6/22/16, at 2-4.

       The trial court rendered its convictions on October 21, 2015.        On

January 14, 2016, the trial court sentenced Appellant to 4 to 10 years’

incarceration for possession with intent to deliver, and a consecutive 1 to 2

years’ incarceration for illegal possession of a firearm.3      Appellant was

sentenced to an aggregate 5 to 12 years’ incarceration.       He filed a post-

sentence motion on January 25, 2016, which the trial court denied the

____________________________________________
3
  Appellant’s conviction for possessing a controlled substance merged with
his conviction for possession with intent to deliver.


                                           -3-
J-S08009-17


following day. Appellant then filed this timely appeal, in which he presents

three issues for our review:

      1. Whether the trial court erred in holding that the evidence was
         sufficient to support the guilty verdicts as to the charges of
         possession with intent to deliver and simple possession under
         35 Pa.C.S. §§ 780-113(a)(30) and 780-113(a)(16)?

      2. Whether the trial court erred in holding that the evidence was
         sufficient to support the guilty verdict as to the charge of
         person not to possess a firearm under 18 Pa.C.S. §
         6105(c)(ii)?

      3. Whether the trial court’s sentence of five (5) to twelve (12)
         years of incarceration was an abuse of discretion and a
         misapplication of the guidelines?

Appellant’s Brief at 5.

      With regard to Appellant’s first and second issues, the following

discussion from Commonwealth v. Roberts, 133 A.3d 759, (Pa. Super.

2016), appeal denied, 145 A.3d 725 (Pa. 2016), is applicable:

      Appellant’s first contention is the evidence was insufficient to
      sustain his convictions for PWID and possession of a controlled
      substance.

            The standard we apply in reviewing the sufficiency of
            the evidence is whether viewing all the evidence
            admitted at trial in the light most favorable to the
            verdict winner, there is sufficient evidence to enable
            the fact-finder to find every element of the crime
            beyond a reasonable doubt. In applying the above
            test, we may not weigh the evidence and substitute
            our judgment for the fact-finder. In addition, we
            note that the facts and circumstances established by
            the Commonwealth need not preclude every
            possibility of innocence. Any doubts regarding a
            defendant’s guilt may be resolved by the fact-finder
            unless the evidence is so weak and inconclusive that
            as a matter of law no probability of fact may be

                                    -4-
J-S08009-17


          drawn from the combined circumstances.           The
          Commonwealth may sustain its burden of proving
          every element of the crime beyond a reasonable
          doubt by means of wholly circumstantial evidence.
          Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the finder of
          fact while passing upon the credibility of witnesses
          and the weight of the evidence produced, is free to
          believe all, part or none of the evidence.

     Commonwealth v. Brooks, 7 A.3d 852, 856–57 (Pa.Super.2010)
     (citations omitted).

     To sustain a conviction for PWID, “the Commonwealth must
     prove both the possession of the controlled substance and the
     intent to deliver the controlled substance.” Commonwealth v.
     Lee, 956 A.2d 1024, 1028 (Pa.Super.2008) (citations omitted).
     It is well settled that “[i]n narcotics possession cases, the
     Commonwealth may meet its burden by showing actual,
     constructive, or joint constructive possession of the contraband.”
     Commonwealth          v.   Vargas,     108 A.3d 858,   868
     (Pa.Super.2014) (en banc) (quotation and quotation marks
     omitted). Here, the police did not discover the controlled
     substances on Appellant's person, and thus, we must determine
     whether the Commonwealth sufficiently established that
     Appellant had constructive possession of the controlled
     substances.

     This Court has defined constructive possession as follows:

          Constructive possession is a legal fiction, a pragmatic
          construct to deal with the realities of criminal law
          enforcement.       Constructive possession is an
          inference arising from a set of facts that possession
          of the contraband was more likely than not. We have
          defined constructive possession as “conscious
          dominion.” We subsequently defined “conscious
          dominion” as “the power to control the contraband
          and the intent to exercise that control.” To aid
          application, we have held that constructive
          possession may be established by the totality of the
          circumstances.



                                   -5-
J-S08009-17


     Commonwealth v. Brown, 48 A.3d 426, 430 (Pa.Super.2012)
     (quotation omitted).     “The Commonwealth may sustain its
     burden by means of wholly circumstantial evidence, and we
     must evaluate the entire trial record and consider all evidence
     received against the defendant.” Id. (citation omitted).

133 A.3d at 767–68.

     Here, Appellant argues that the evidence was insufficient to support

both his drug convictions and conviction of illegal possession of a firearm

because the Commonwealth failed to prove that he constructively possessed

the cocaine ejected from the apartment, and “no officer ever testified that

they saw [Appellant] in actual possession of a firearm.” Appellant’s Brief at

14-15. Appellant emphasizes that there were six people in the apartment

when the cocaine was thrown from the window, there was no DNA or

scientific evidence linking him to either the cocaine or the firearm recovered

from the bedroom, and the text messages with his brother were “too vague,

remote in time and otherwise weak.” Id.

     In response, the Commonwealth first asserts that Appellant has

waived both of his sufficiency claims because he fails to develop and support

his arguments with citation to legal authority.   Commonwealth Brief at 8,

18; see also Pa.R.A.P. 2119(a) (the argument shall include “discussion and

citation of authorities as are deemed pertinent”).         Alternatively, the

Commonwealth liberally references the trial testimony to rebut Appellant’s

claims and argue that the evidence supported a finding that Appellant

constructively possessed both the drugs and the firearm.      Commonwealth


                                    -6-
J-S08009-17


Brief at 8-21.    For example, the Commonwealth references Appellant’s

efforts to barricade the door while the police attempted to execute a search

warrant, as well as Officer Sovko’s testimony that he observed the four

baggies being discarded from the apartment.      Commonwealth Brief at 11.

The Commonwealth also references Officer Friburger’s observations of

Appellant in a “shooting stance” with what looked to be a firearm, and the

fact that Appellant stated he was aware the firearm was in the apartment.

Id. at 20.

      Upon review, and even in the absence of waiver, the Commonwealth’s

rebuttal is supported by the record, and comports with the reasoning of the

trial court. The trial court explained:

             The evidence in this case was clearly sufficient to
      demonstrate that [Appellant] possessed with intent to deliver
      cocaine.    The Court agrees with the expert witnesses who
      determined that the large quantity of cocaine coupled with the
      existence of digital scales and plastic baggies provided ample
      proof that the cocaine was intended to be distributed.
      [Appellant’s] actions in barricading himself in Apartment 279 and
      pointing a firearm at the entry door of Apartment 279 were
      indicative of his strong desire to prevent police officers from
      entering the apartment. The text messages between [Appellant]
      and his brother, in this Court’s view, were discussion[s] about
      cocaine quantities and prices.         Based on the actions of
      [Appellant], this Court believed beyond a reasonable doubt that
      [Appellant’s] aggressive actions were taken to prevent the police
      from entering the apartment in order to protect the cocaine.
      This Court believes that there was sufficient evidence to
      demonstrate that [Appellant] resided in the residence and that
      his actions clearly demonstrated that he had ability to control the
      cocaine that was thrown out the window. This evidence was
      sufficient to prove [Appellant] constructively possessed the
      cocaine. . . .


                                      -7-
J-S08009-17


             In this case, Officer Friburger testified credibly that he was
      able to observe [Appellant] in the apartment remove a black
      object from his waistband, take a defensive stance and point the
      object at the front entry door of Apartment 279. Though he
      could not conclusively testify that he saw a firearm, it appeared
      to him that [Appellant] was pointing a firearm at the door where
      police officers were about to enter. After the police officers
      secured the area where [Appellant] was located, Officer
      Friburger’s suspicions were confirmed when the firearm was
      recovered in a dresser drawer. [Appellant] admitted that he was
      aware that there was a firearm in the residence. This Court
      believes this evidence was sufficient to convict him of possessing
      the firearm.

Trial Court Opinion, 6/22/16, at 6-7, 9.

      Based on our review of the record, we discern no error in the trial

court’s conclusion that the evidence was sufficient to support Appellant’s

drug and firearm convictions.      Accordingly, Appellant’s first and second

issues are without merit.

      In his third and final claim, Appellant argues that the trial court abused

its discretion in imposing Appellant’s sentence.     We may not exercise our

discretion to review this issue unless we first determine that: (1) the appeal

is timely; (2) Appellant preserved his issue; (3) Appellant's brief includes a

concise statement of the reasons relied upon for allowance of an appeal with

respect to the discretionary aspects of his sentences, as required by Rule

2119(f) of the Pennsylvania Rules of Appellate Procedure; and (4) the

concise statement raises a substantial question that the sentences were

inappropriate under the Sentencing Code.        Commonwealth v. Flowers,

149 A.3d 867, 870 (Pa. Super. 2016). If the appeal satisfies each of these


                                      -8-
J-S08009-17


prerequisites, we may accept it and proceed to the substantive merits of the

case. Id. at 87-871.

       Instantly,    Appellant    has    satisfied   the   first,   second   and   third

requirements.       Appellant filed a timely appeal, preserved his sentencing

challenge in his post-sentence motion, and has included a separate Rule

2119(f) concise statement in his appellate brief. See Appellant's Brief at 12-

13.4    With regard to a substantial question, our Supreme Court has

explained:

       From an appellant's Rule 2119(f) statement, the Superior Court
       decides whether to review the discretionary aspects of a
       sentence based upon a case-by-case determination as to
       whether “a substantial question concerning the sentence exists.”
       In the Interest of M.W., 555 Pa. 505, 725 A.2d 729, 731
       (1999) (citing Commonwealth v. Tuladziecki, 513 Pa. 508,
       522 A.2d 17, 19 (1987)). To demonstrate that a substantial
       question exists, “a party must articulate reasons why a particular
       sentence raises doubts that the trial court did not properly
       consider [the] general guidelines provided by the legislature.”
       Commonwealth v. Koehler, 558 Pa. 334, 737 A.2d 225, 244
       (1999) (quoting Commonwealth v. Saranchak, 544 Pa. 158,
       675 A.2d 268, 277 (1996)); see Commonwealth v. Goggins,
       748 A.2d 721, 727 (Pa.Super.2000), allocatur denied, 563 Pa.
672, 759 A.2d 920 (2000) (appellant is required only to make a
       plausible argument that his sentence is either inconsistent with a
       particular provision of the Sentencing Code or contrary to the
       fundamental norms underlying the sentencing process).

Commonwealth v. Mouzon, 812 A.2d 617, 621–22 (Pa. 2002).

____________________________________________
4
  Although the Commonwealth contends that Appellant’s “Rule 2119(f)
statement neither establishes the particular provision of the Sentencing
Code that has been violated nor specifies what or how any fundamental
norm of the Sentencing Code has been offended”, Commonwealth Brief at
23, we do not find that the statement is deficient.


                                           -9-
J-S08009-17


      We conclude that Appellant has raised a substantial question regarding

the propriety of his sentences. Appellant asserts that the trial court imposed

an aggravated-range sentence “despite the trial court’s apparent attempt to

impose a standard-range sentence.” Appellant’s Brief at 16. In support of

this argument, Appellant references a misstatement in the trial court’s Rule

1925(a) opinion in which the court stated that “the sentence imposed at the

firearm conviction was within the standard range.”            See id., citing Trial

Court Opinion, 6/22/16, at 14.           Appellant also assails the trial court’s

imposition of consecutive sentences, given that “the firearms conviction is in

excess of what the trial court apparently attempted to impose.” Appellant’s

Brief at 17.

       “[T]he proper standard of review when considering whether to affirm

the   sentencing    court’s      determination   is   an    abuse   of    discretion.”

Commonwealth v. Perry, 32 A.3d 232, 236 (Pa. 2011).                      An abuse of

discretion “is more than a mere error of judgment; thus, a sentencing court

will not have abused its discretion unless ‘the record discloses that the

judgment exercised was manifestly unreasonable, or the result of partiality,

prejudice, bias or ill-will.’”    Id. (citation omitted).   An abuse of discretion

may not be found merely because an appellate court might have reached a

different conclusion. Id.

      The trial court sentenced Appellant to an aggregate 5 to 12 years’

incarceration: 4 to 10 years’ incarceration for possession with the intent to


                                        - 10 -
J-S08009-17


deliver (with the possession charge merging), and a consecutive 1 to 2

years’ incarceration for illegally possessing a firearm. It is uncontroverted

that Appellant’s 4 to 10 year sentence for possession with intent to deliver

was within the standard range, and his 1 to 2 year sentence for illegally

possessing a firearm was in the aggravated range. The trial court explained

the reason for the sentence on the firearm charge at the sentencing hearing:

              On the gun charge, [Appellant] had no business, no
      business having a gun. You’ve been charged with gun charges
      before. That they didn’t stick, as it is said on the street, doesn’t
      change my view of it. You’ve been charged with this kind of
      conduct before. You’ve had to answer for it. There’s no way you
      didn’t know you shouldn’t be possessing a gun. It doesn’t mean
      you were convicted. You weren’t convicted, but you still got
      charged with it. You still understood from the authorities that
      you’re not to possess a gun. You went and did it anyway, and
      you used it in this case in a way that endangered police officers.
      I’ll give you, you didn’t fire it. I don’t mean to suggest and I
      don’t want the record to reflect that you did. You did not, but
      your initial reaction to the announcement of police out there was
      to take a defensive position with a gun pointed to the door
      where police were. We cannot accept that kind of conduct. We
      cannot accept it.

            [Appellant] on that count is sentenced to an additional
      period of one to two years consecutive to the previous count.

N.T., 1/14/16, at 18-19. In summation, the trial court stated:

           The total sentence is 5 to 12 years.         That’s the total
      sentence.

            It’s a shame. You take a healthy young man such as
      [Appellant] and have to put him in a cage for that long, but he
      has demonstrated that he is a serious danger to the community
      generally and to the police community in particular, and I’m
      unwilling to consider any lesser penalty for that reason.

Id. at 20.


                                     - 11 -
J-S08009-17


      The trial court’s reasoning demonstrates that it imposed Appellant’s

sentences with full knowledge of what it was doing and why, and that its

reasoning was not manifestly unreasonable or the result of partiality,

prejudice, bias or ill-will.     In addition, at the outset of the sentencing

hearing, the trial court advised that it had ordered a pre-sentence report,

which it “read in its entirety.”     N.T., 1/14/16, at 2.   Where pre-sentence

reports exist, we presume that the sentencing judge was aware of relevant

information   regarding   the     defendant’s   character   and   other   relevant

sentencing considerations and that it weighed those considerations along

with mitigating statutory factors. Commonwealth v. Best, 120 A.3d 329,

348 (Pa. Super. 2015).         Having been fully informed by the pre-sentence

report, the sentencing court’s discretion should not be disturbed.         Id. at

348-349.

      Appellant argues, however, that —

      [T]he sentence for Person Not to Possess a Firearm (one (1) to
      two (2) years) was an aggravated-range sentence . . ., despite
      the trial court's apparent attempt to impose a standard-range
      sentence at that count. On that point, the trial court's Rule 1925
      opinion . . . states that “the sentence imposed at the firearm
      conviction was within the standard range . . .” [Tr. Ct. Op.], p.
      14. Under these circumstances, the trial court would appear to
      have erred in its application of the sentencing guidelines.
      Accordingly, this court should “vacate the sentence and remand
      the case to the sentencing court [because] the sentencing court
      purported to sentence within the sentencing guidelines but
      applied the guidelines erroneously.” 42 Pa.C.S.A. § 9781(c)(1).

Appellant’s Brief at 16-17.       Appellant bases this argument on a single

sentence in the trial court’s Rule 1925(a) opinion. That opinion contained a

                                       - 12 -
J-S08009-17


lengthy discussion of the legal principles and facts of record that the trial

court considered when imposing Appellant’s sentence.        That discussion

reads:

     Defendant was sentenced to a term of imprisonment of not less
     than 48 months nor more than 120 months relative to the
     possession with intent to deliver conviction. He was sentenced
     to a consecutive term of imprisonment of not less than 12
     months nor more than 24 months relative to the firearm
     conviction. . . .

           In his final issue, the defendant claims that this Court
     erred in sentencing the defendant because the aggregate
     sentence was too harsh. His claims are without merit. A
     sentencing judge is given a great deal of discretion in the
     determination of a sentence, and that sentence will not be
     disturbed on appeal unless the sentencing court manifestly
     abused its discretion. An abuse of discretion is not a mere error
     of judgment; it involves bias, partiality, prejudice, ill-will, or
     manifest unreasonableness.

           Furthermore, the “[sjentencing court has broad discretion
     in choosing the range of permissible confinements which best
     suits a particular defendant and the circumstances surrounding
     his crime.” Discretion is limited, however, by 42 Pa.C.S.A.
     §9721(b), which provides that a sentencing court must
     formulate a sentence individualized to that particular case and
     that particular defendant.     Section 9721(b) provides: “[t]he
     court shall follow the general principle that the sentence imposed
     should call for confinement that is consistent with the protection
     of the public, the gravity of the offense, as it relates to the
     impact on the life of the victim and on the community, and the
     rehabilitative needs of the defendant . . . .” Furthermore,

           In imposing sentence, the trial court is required to
           consider the particular circumstances of the offense
           and the character of the defendant. The trial court
           should refer to the defendant’s prior criminal record,
           age, personal characteristics, and potential for
           rehabilitation. . . .

          In fashioning an appropriate sentence, courts must be
     mindful that the sentencing guidelines “have no binding effect, in

                                   - 13 -
J-S08009-17


     that they do not predominate over individualized sentencing
     factors and that they include standardized recommendations,
     rather than mandates, for a particular sentence.” A sentencing
     court is, therefore, permitted to impose a sentence outside the
     recommended guidelines. If it does so, however, it “must
     provide a written statement setting forth the reasons for the
     deviation.”

           A sentencing judge can satisfy the requirement of placing
     reasons for a particular sentence on the record by indicating that
     he or she has been informed by the pre-sentencing report; thus
     properly considering and weighing all relevant factors. . . .

           Moreover, the imposition of consecutive rather than
     concurrent sentences lies within the sound discretion of the
     sentencing court.     Title 42 Pa.C.S.A. § 9721 affords the
     sentencing court discretion to impose its sentence concurrently
     or consecutively to other sentences being imposed at the same
     time or to sentences already imposed. “In imposing a sentence,
     the trial judge may determine whether, given the facts of a
     particular case, a sentence should run consecutive to or
     concurrent with another sentence being imposed.”

           The record in this case supports the sentence imposed by
     this Court. The sentence imposed at the possession with intent
     to distribute count was within the standard range of the
     sentencing guidelines. Similarly, the sentence imposed at
     the firearm conviction was within standard range.
     Additionally, this Court considered the presentence report as
     noted at the beginning of the sentencing proceeding. This Court
     considered the defendant’s recurring history of possessing drugs.
     This Court also noted the defendant’s lengthy prior record,
     including prior stints in jail. His conduct in this case endangered
     police officers. He refused to open the door, took an aggressive
     stance and was convicted of possessing a firearm that he pointed
     toward police officers.          Based on the totality of the
     circumstances, this Court believed the defendant had multiple
     opportunities to conform his conduct to the law and he
     repeatedly chose not to do so. He further demonstrated that he
     is a danger to the community.           This Court considered the
     defendant’s rehabilitative needs, protection of the public,
     deterring the defendant from engaging in future similar conduct,
     deterring the public from committing such crimes, retribution
     and the impact on the victim. The sentence imposed in this case


                                   - 14 -
J-S08009-17


      was not unduly harsh and properly reflected the defendant’s
      culpability in this case.

Tr. Ct. Op. at 1, 11-14 (citations omitted; emphasis added).        The single

sentence on which Appellant relies for his argument is the sentence

emphasized in this quotation.

      A review of the transcript from Appellant’s sentencing hearing and the

entirety of the trial court’s Rule 1925(a) opinion makes clear that, contrary

to Appellant’s argument, the trial court was cognizant of the relevant law

and guidelines when it sentenced Appellant, and that it was careful to

impose the sentences in accordance with the particular circumstances of

Appellant’s case.   The trial court did not “err[] in its application of the

sentencing guidelines.”   Appellant’s Brief at 16.    Rather, as the court’s

opinion confirms, it recognized that it was entitled to impose a sentence that

was in the aggravated range of the guidelines so long as it explained its

reasons, and the court did explain its reasons — both at the sentencing

hearing and in its Rule 1925(a) opinion. It therefore is clear that the court’s

erroneous sentence stating that Appellant’s sentence for illegally possessing

a firearm “was within the standard range,” Tr. Ct. Op. at 14, does not reflect

the trial court’s intent as gleaned from the entire record. The trial court’s

misstatement therefore does not provide grounds for relief.

      Based on the foregoing, the record belies Appellant’s claim that the

trial court abused its sentencing discretion with regard to the 1 to 2 year




                                    - 15 -
J-S08009-17


sentence for illegally possessing a firearm and the imposition of consecutive

sentences. Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/9/2017




                                   - 16 -